Bristol, Associate Justice : Eugene A. Fiske, the appellant, was the plaintiff below, and William Breeden, the appellee, was the defendant below. The plaintiff below sued the defendant in an action of assumpsit to recover the value of certain fees which the plaintiff claimed the defendant had received as attorney-general by appointment of the court, the plaintiff claiming that he was attorney-general, and entitled to the fees aforesaid, on the ground that the defendant had wrongfully received said fees as attorney-general, as he had been wrongfully introduced into the office by means of such appointment. The material facts were agreed upon between the parties as evidence, and submitted to the court below for judgment thereon, and judgment was entered in favor of the defendant. In the case of The Territory v. Joseph Stokes and William Mullen, ante, p. 49, in which the question as to who, if any one, was attorney-general, we decided at a previous day of this term among other things that said Fiske was not attorney-general, and in effect that ever since the adjournment of the last session of the territorial legislature, the office of attorney-general has been and still is vacant. The facts agreed upon in that case and this case, so far as the right of said Fiske to the office is concerned are substantially the same. These facts are specifically stated in the opinion of the court in that case, and will not be repeated 'here. For the reason stated in the opinion of the court in that case, based upon said facts, we hold in this case that the said plaintiff is not entitled to recover, and that the judgment for the defendant in the court, below ought to be sustained. Judgment below affirmed with costs.